          Case 3:20-cv-02731-VC Document 137-2 Filed 05/11/20 Page 1 of 7




           JULIO CESAR BUENDIA ALAS SHORT-FORM BAIL APPLICATION

Julio Cesar Buendia Alas has been detained at Mesa Verde for 5 months. He suffers from
hypertension, a comorbidity identified by the Centers for Disease Control (CDC) as a risk factor
for severe COVID-19. He also has high cholesterol, which may further place him at risk. He was
the victim of torture in El Salvador, and he is applying for immigration relief based on his fear of
return to El Salvador. He has significant family ties in Pomona, CA, all with U.S. citizenship. He
has non-violent convictions which led to his arrest by federal immigration authorities. Since his
incarceration in 2018, Mr. Buendia has dedicated himself to religion, sobriety, and self-
improvement.

    1. Name: Julio Cesar Buendia Alas

    2. Age: 41 years old

    3. Sex: Male

    4. Primary Language: Spanish

    5. If Hearing, Is An Interpreter Needed? Yes

    6. Detention: Mesa Verde Detention Facility

    7. Dorm Unit: C

    8. Date of Bond Hearing, If Any: N/A

    9. Outcome of Bond Hearing, If Any: N/A

    10. Length of Time in Detention: about 5 months

    11. Medical Condition(s) That Put Detainee At Risk:

Hypertension
Mr. Buendia suffers from hypertension. He has had consistently elevated blood pressure readings
which would identify him as Stage 1 hypertensive according to established diagnostic criteria by
the American Heart Association (AHA) and the American College of Cardiology (ACC).1

1
  The AHA and AAC define Stage 1 Hypertension as systolic readings of 130-139 mm Hg or diastolic mm Hg of
80-89. The AHA and AAC define Stage 2 Hypertension as systolic readings of 140 mm Hg or higher or diastolic of
90 mm Hg or higher. “2017 ACC/AHA/AAPA/ABC/ACPM/AGS/APhA/ASH/ASPC/NMA/PCNA Guideline for
the Prevention, Detection, Evaluation, and Management of High Blood Pressure in Adults: A Report of the
American College of Cardiology/American Heart Association Task Force on Clinical Practice Guidelines,” J. of
American College of Cardiology 2018;71:e127-e248, May 7, 2018, at https://www.acc.org/latest-in-cardiology/ten-
points-to-remember/2017/11/09/11/41/2017-guideline-for-high-blood-pressure-in-adults. The systolic reading is the
upper number; the diastolic reading is the lower number. A finding that an individual suffers from hypertension does
not require that an individual have elevated readings every time their blood pressure is checked, but requires at least

                                                                               Name: Julio Cesar Buendia Alas
                                                          1
          Case 3:20-cv-02731-VC Document 137-2 Filed 05/11/20 Page 2 of 7




Moreover, his most recent blood pressure reading is the in range of Stage 2 hypertension. He has
had elevated blood pressure readings since 2017. Listed below are the most recent readings
based on medical records from Mesa Verde Detention Center that counsel has had access to
(with asterisks around hypertensive readings—one asterisk for Stage 1 and two asterisks for
Stage 2):

        12/17/19          128/88*
        1/19/20           123/81*
        2/19/20           129/83*
        4/17/20           140/85**

High Cholesterol
Mr. Buendia was diagnosed with high cholesterol (or hyperlipidemia) in February 2019.
Hyperlipidemia has not been identified by the CDC as a risk factor for COVID-19, however,
New York City public health authorities have identified hyperlipidemia as the third highest
COVID-19 comorbidity for those with severe or fatal COVID-19.2 A healthy range for
triglycerides is less than 150 milligrams per deciliter.3 On three occasions since this diagnosis,
Mr. Buendia’s triglyceride count was 162, 194 and 262 milligrams per deciliter.

Testicular Mass
Finally, Mr. Buendia has a testicular mass which has been present since 2017. He has sought
additional testing to understand the severity of this condition, but has thus far not received it. He
is currently waiting for additional medical care and testing on this condition. Mr.Buendia’s
immigration counsel most recently corresponded with ICE about this issue on May 8. At that
time, a deportation officer at ICE indiciated that a medical professional ordered a testicular
ultrasound for Mr. Buendia, but it has not yet been completed due to COVID-19.

Asthma
ICE also asserts in the spreadsheet provided to Plaintiffs on May 8, 2020 that Mr. Buendia has
asthma, which is a medical vulnerability that would increase the risk of severe COVID-19.

Dispute Over Medical Vulnerabilities in Bahena Ortuño et al. v. Jennings
Mr. Buendia is a plaintiff in Bahena Ortuño et al. v. Jennings, No. 3:20-cv-02064-MMC, a
petition for habeas corpus and declaratory and injunctive relief currently pending in this district.
On April 8, 2020, Judge Chesney denied Mr. Buendia’s motion for a TRO ordering his release
on the basis that Plaintiffs had not met their burden that he had medical vulnerabilities placing

two elevated blood pressure readings. Id. (“Prior to labeling a person with hypertension, it is important to use an
average based on ≥2 readings obtained on ≥2 occasions to estimate the individual’s level of BP.”).
2
  “Asthma Is Absent Among Top Covid-19 Risk Factors, Early Data Shows,” N.Y. Times, Apr. 16, 2020, at
https://www.nytimes.com/2020/04/16/health/coronavirus-asthma-risk.html?referringSource=articleShare, citing
figures available at https://covid19tracker.health.ny.gov/views/NYS-COVID19-Tracker/NYSDOHCOVID-
19Tracker-Fatalities?%3Aembed=yes&%3Atoolbar=no. See also The Hospitalist, “Comorbidities the Rule in New
York’s COVID-19 Deaths,” Apr. 8, 2020, at https://www.the-hospitalist.org/hospitalist/article/220457/coronavirus-
updates/comorbidities-rule-new-yorks-covid-19-deaths
3
  See “High Cholesterol Diagnosis and Treatment” Mayo Clinic, at https://www.mayoclinic.org/diseases-
conditions/high-blood-cholesterol/diagnosis-treatment/drc-20350806

                                                                             Name: Julio Cesar Buendia Alas
                                                         2
          Case 3:20-cv-02731-VC Document 137-2 Filed 05/11/20 Page 3 of 7




him at heightened risk of serious illness upon infection with COVID-19. See Bahena Ortuño,
Dkt. 38 at 5. In that case, a declaration submitted by Defendants had stated that Mesa Verde staff
had found that Mr. Buendia did not fall into CDC-identified criteria of people “at high risk for
COVID-19,” without elaborating further. See Bahena Ortuño, Dkt. 25-3, ¶ 12. In a motion to
reconsider, Plaintiffs submitted a supplemental medical declaration from Dr. Allen Keller,
Associate Professor at New York University School of Medicine in the Departments of Medicine
and Population Health, and an Attending Physician in the Bellevue Hospital Primary Care
Medical Clinic, who reviewed Mr. Buendia’s medical records and confirmed that “Mr. Buendia
Alas meets the diagnostic criteria for Stage 1 Hypertension” and that “[h]is hypertension places
him at heightened risk of severe COVID-19.” See Bahena Ortuño, Dkt. 56. Judge Chesney
denied the motion to reconsider solely on the basis that because Plaintiffs had not shown that the
medical records did not exist prior to the filing of the TRO motion or could not have been
obtained prior to the TRO motion, Plaintiffs had not met the stringent requirements for a motion
to reconsider under Civil Local Rule 7-9(b). See Bahena Ortuño, Dkt. 60 at 2.

    12. Attorney Name, Phone, Address and Email:

    Maddie Boyd
    415-758-0605
    555 7th St, San Francisco, CA 94103
    maddie.boyd@sfgov.org

    13. Felony or Misdemeanor Convictions, Including Date and Offense:

Mr. Buendia has two convictions from 2008 and three convictions from 2017.4 At the time of the
2017 offenses, Mr. Buendia had been homeless for nearly two years following the end of his 18-
year long relationship with his partner and the sudden untimely death of his brother, resulting in
him making bad decisions about which he is very remorseful. He regrets these incidents greatly,
has taken responsibility for his actions, and believes that using alcohol to cope with untreated
trauma and depression played a large rule in these incidents. He has reiterated repeatedly that he
understands the importance of his sobriety and remaining with his family. He has expressed a
strong dedication to not repeating these mistakes.

In 2008, Mr. Buendia was convicted of Vehicle Code § 23152(b) (driving under the influence)
and CPC § 12500(a) (driving without a license). He was sentenced to 2 days jail and 3 years of
probation. He completed community service and probation.

Mr. Buendia also has three convictions from 2017:

       Vehicle Code § 10851 (vehicle theft) on 4/25/2017 for which he was sentenced to 180
        days in custody and 3 years of probation.
       Vehicle Code § 10851 (vehicle theft) on 7/19/2017 for which he was sentenced to 60
        days in jail and 3 years of probation.

4
 Mr. Buendia’s declaration in Bahena Ortuño et al. only included one conviction for Vehicle Code § 10851 and the
2008 DUI due to lack of available records at that time and lack of clarity of the available records.

                                                                           Name: Julio Cesar Buendia Alas
                                                       3
            Case 3:20-cv-02731-VC Document 137-2 Filed 05/11/20 Page 4 of 7




          California Penal Code § 466 (possession of burglary tools) on 7/5/2017 for which he was
           sentenced to 18 days in jail and 36 months probation.

On 1/25/2019, he was sentenced to state prison for a probation violation on the conviction for
California Vehicle Code § 10851. He was transferred from criminal custody to immigration
custody.

Upon release, Mr. Buendia will be on postrelease community supervision under Assembly Bill
(AB) 109. AB 109 community supervision assignments are specifically for “current non-violent,
non-serious, and non-sex offenders, who after they are released from California State prison, are
to be supervised at the local County level. Instead of reporting to state parole officers, these
offenders are to report to local county probation officers.”5

      14. Pending Criminal Charges and Outstanding Warrants, Including Jurisdiction and
          Offense:

Mr. Buendia has no pending charges or warrants. A charge for violating Penal Code § 245 was
dismissed on 1/25/2019.

      15. Scheduled Removal Date, If Any:

           None.

      16. Family:

Mr. Buendia has significant family ties who reside in Pomona, CA and have lawful immigration
status.

          Father: Rafael Buendia Figueroa (US citizen)
          Stepmother: Juana Buendia (US citizen)
          Siblings:
               o Sandra Buendia (US citizen)
               o Cindy Buendia (US citizen)
               o Eric Buendia (US citizen)
               o Edwin Buendia (US citizen)

      17. Proposed Custodian, Including Address and Phone Number, and Description of
          Proposed Release Residence:

If released, Mr. Buendia’s father, Rafael Buendia, will pick him up from Mesa Verde and bring
Mr. Buendia to the family home at                       Pomona, California 91766, where he will
remain. Mr. Rafael Buendia owns his home and has lived there for nearly thirty years. Mr. Rafael



5
    Los Angeles County Probation, AB 109, https://probation.lacounty.gov/ab-109/.

                                                                             Name: Julio Cesar Buendia Alas
                                                         4
        Case 3:20-cv-02731-VC Document 137-2 Filed 05/11/20 Page 5 of 7




Buendia can be reached at                   Mr. Buendia can provide contact numbers for his
siblings as well upon request.

Mr. Rafael Buendia and the family will provide housing and financial support for Mr. Buendia.
Mr. Rafael Buendia has committed to provide Mr. Buendia housing rent-free, clothing, food, and
anything else he might need. He has also committed to transporting Mr. Buendia to any and all
court dates and appointments that he needs to attend.

The family’s home is sufficient to allow Mr. Buendia to quarantine for 14 days, maintain social
distancing, and abide by any conditions the Court may impose. Mr. Rafael Buendia will take all
steps she can to ensure Mr. Buendia complies with the Court or ICE’s conditions of release.

Mr. Buendia will report to his postrelease community probation within 2 working days of his
release. Mr. Buendia’s attorney has been in contact with the Los Angeles Probation Office and
will aid Mr. Buendia in reporting within two working days and otherwise complying with the
requirements of probation.

Carmen Sanchez, Mr. Buendia’s social worker, will work to find Mr. Buendia a provider of
medical care. Carmen Sanchez has already identified mental health services and treatment
programs in Pomona which are accepting new patients, and Mr. Buendia is committed to
attending a program. He will participate in an intake as soon as he is released.

   18. Applicant’s Ties to the Location of the Proposed Residence (such as length of time,
       family members, prior employment, etc.):

Prior to his detention, Mr. Buendia resided in Los Angeles and Pomona, CA since 2003. His
father, Mr. Rafael Buendia, has lived in Pomona for nearly thirty years, and his siblings have
also lived in the same community for most of their lives.

   19. Employment History:

Mr. Buendia worked in construction work for various different employers, from 2003 to 2015.
Mr. Buendia is skilled in plumbing, cabinet making, setting stone, roofing, electrical work,
among other construction work.

   20. Other Information Relevant to Bail Determination:

Mr. Buendia understands that he has made mistakes in the past, and is committed to remaining
sober and improving his life when he is out of detention. He will enter an outpatient program
upon release. Carmen Sanchez has identified Tri-City, Access to Care Outpatient program,
which is currently accepting new clients. Ms. Sanchez was able to converse with Rosa Ramirez,
the mental health specialist, on April 24, 2020, who indicated that they are accepting new clients.
After the intake process, Mr. Buendia’s individual needs would be further assessed and he would
have access to mental health treatment and outpatient substance use services. Ms. Ramirez spoke
with Mr. Buendia’s immigration counsel Maddie Boyd on May 8, and she indicated that all those
in need of services who reside in Pomona are accepted into the program. The outpatient


                                                                  Name: Julio Cesar Buendia Alas
                                                5
        Case 3:20-cv-02731-VC Document 137-2 Filed 05/11/20 Page 6 of 7




behavioral health services program provides, among other things, mental health services,
individual psychotherapy, group therapy, cognitive behavior therapy, behavior modification,
dual diagnosis drug rehab, trauma therapy, case management, court ordered outpatient treatment,
and psychosocial rehabilitation services. Tri-City, Access to Care Outpatient program will aid
Mr. Buendia in successful community reentry and foster positive community engagement
support that focuses on his rehabilitation.

Ms. Sanchez further confirmed that Mr. Buendia can benefit from services at Healthright 360
Behavioral Health Outpatient program in Pomona. Ms. Sanchez spoke with Mary Glenn at
Healthright 360 on May 8, who indicated they are accepting new clients. Healthright 360 will
also tailor to Mr. Buendia’s needs since they focus on primary medical care, mental health
services, and substance use treatment. Mr. Buendia will find the support he needs through one or
both of these programs, and Ms. Sanchez is fully committed to ensuring he is able to access these
services.

Mr. Buendia is Christian, and since his incarceration, he has dedicated a significant amount of
time to his religion, including Bible study group with fellow detainees. He has found recovery
through his religion and sobriety. He has been sober since the fall of 2018, when he was arrested.
Reflecting on his time sober, he has expressed that remaining sober is extremely important to
him and he is committed to continuously working on maintaining his sobriety and seeking
treatment for depression and the post traumatic stress symptoms he suffers from. He expresses
that with the help of his religion and family, he believes he can improve his life.

While incarcerated, Mr. Buendia has worked in cleaning the medical wing and has worked in the
kitchen. He also makes rosaries, rings and bracelets.

Mr. Buendia experienced childhood trauma growing up in El Salvador during the country’s civil
war. When he was in his early twenties, he suffered torture at the hands of gang members in El
Salvador, as a result of which he has burn scars all over his chest and abdomen. He has an
extreme fear of return to El Salvador, given the high likelihood of persecution and torture he
would face upon removal. He is highly motivated to comply with any and all requirements set
forth by ICE, this Court, and/or the Immigration Court, in order to avoid extreme harm upon
removal to El Salvador and to stay in the United States with his family.

   21. Attached are (check all that are applicable, but that is not a substitute for answering
       the above questions): Not applicable but available on request.



All information in this application is accurate based on information and belief. This application
was prepared using information probed by Mr. Buendia’s immigration counsel, Ms. Maddie
Boyd at the San Francisco Office of the Public Defender. In preparing this application, class
counsel reviewed the available criminal records, medical records, ICE arrest report (I-213), and
documents submitted on Mr. Buendia’s behalf in Bahena Ortuño et al. v. Jennings, No. 3:20-cv-
02064-MMC.



                                                                 Name: Julio Cesar Buendia Alas
                                                6
        Case 3:20-cv-02731-VC Document 137-2 Filed 05/11/20 Page 7 of 7




Respectfully submitted,

s/Emilou MacLean
Emilou MacLean




                                                    Name: Julio Cesar Buendia Alas
                                       7
